DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 01/10/2022.
Claims 1, 2, 3, 7, 10, 11, 12, 13, 17, 20 are amended.
Claims 8 and 18 are cancelled.
Claims 1 – 7, 9 – 17, 19, 20 are presented for examination.

Response to Arguments
Claim Rejections - 35 USC § 103
The Applicant has amended independent claims 1 and 11 to include subject matter from claim 8 and 18 which contained previously indicated allowable subject matter. Therefore the rejection of claims 1 and 11 under 35 USC 103 are withdrawn.

End Response to Arguments

Allowable Subject Matter
Claims 1 – 7, 9 – 17, 19, 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While the limitations of claims 1 and 11 are made obvious over the prior art as outlined in the prior Office action none of these references taken either alone or in combination with the prior art of record disclose  “… and wherein the particular yield data includes future time yield data and/or past time yield data… generating a model of the forecast/reconstructed yield data and using the model to control an operating parameter of an agricultural vehicle or implement of the agricultural vehicle as the agriculture vehicle or the implement cultivates one or more of the plurality of agricultural fields…” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BRIAN S COOK/Primary Examiner, Art Unit 2146